Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites reversible adhesion via stretching.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2, 3 and 5 – 10 are allowable at least by virtue of their dependence on claim 1.   
		Claim 16 is allowable as it recites similar subject matter as that of claim 1.
		Claims 17 – 23 are allowable at least by virtue of their dependence on claim 16.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARL ADAMS/
Examiner, Art Unit 2627